 MILK MARKETINGMilk Marketing,Inc , and its Wholly Owned Sub-sidiariesCedarHillFarms Dairy,Inc, andFrench Bauer Dairy,Inc, Division of GlenwoodDairy, IncandMilk and Ice Cream Driversand Dairy Employees of Greater Cincinnati andVicinity,Local 98,AFL-CIO Case 9-CA-17270December 22, 1988DECISION AND ORDERBY MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn April 6, 1983, Administrative Law JudgeJoel A Harmatz issued the attached decision TheGeneral Counsel, the Respondents, and the Charg-ing Party filed exceptions and supporting briefs andtheGeneral Counsel, the Respondents, and theCharging Party filed reply briefsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, andconclusions only to the extent consistent with thisDecision and OrderThe complaint alleges that the Respondent vio-lated Section 8(a)(5) and (1) of the Act by failingto bargain in good faith over the effects on unitemployees of Respondent Milk Marketing, Inc 's(MMI) sale of its assets, capital stock, and tradenames when it divested itself of its Plum Street,Cincinnati, Ohio facility after having entered into asettlement agreement in Cases 9-CA-14532 and 9-CA-15168 The Respondents' decision to close thePlum Street facility-their only remaining plant inCincinnati-was made during the summer of 1979At that time MMI was bound to a collective-bar-gaining agreement with the Union by authorizationto a multiemployer bargaining association, whichagreement bound successors and provided that[i]n the event an entire business or any partthereof is sold or taken over by sale, transfer,assignment, the contract of sale or assignmentshall stipulate such operation shall continue tobe subject to the terms and conditions of thisAgreement for the life thereofIn the summer of 1979, MMI decided to closeand sell the Plum Street facility, and in SeptemberH Meyer Dairy Company (Meyer) expressed an'At the hearing the Respondents amended their answer to aver thatthe complaint is time barred because the conduct giving rise to thecharge occurred beyond the normal 6 month period prescribed in Sec10(b) of the Act As we are dismissing the complaint in this case we finditunnecessary to pass on the 10(b) defense47interest to purchase it Before the sales agreementwas executed, MMI terminated its yogurt production at the Plum Street plant and transferred itsaerosol operation to another MMI plant, the Meyerdecided to lay off 30-35 unit employees at PlumStreetA contract of sale was executed on October 12,1979, and, consistent with the requirements of thebargaining agreement's successor clause, the salesagreement bound Meyer to "all obligations to beperformed by either of the sellers after the closingdate under the [collective-bargaining agreement]"and to "all obligations of MMI under the Milk andIce Cream Industry-Dairy Employees Union Pension Plan " To perfect the sale, MMI transferredassets, including the Plum Street facility, from itswholly owned subsidiary Glenwood Farms Dairy,Inc to Cedar Hills Farms Dairy, Inc, and Meyerpurchased all capital stock in the latter subsidiaryAbout 5 days after the sale, Meyer gave noticeto 31 employees it intended to lay off November 5,1979Additional layoffs ensuedMeyer discussedwith the Union raised with Meyer its claims underthe bargaining agreement's successor clauseOnOctober 27, 1979, MMI relinquished physical pos-session of the facility to Meyer Shortly thereafter,Meyer suspended Plum Street operations, and someMMI employees were transferred to other MeyeroperationsDeliberations betweenMeyer and theUnion continued until June 20, 1980, when a settlement agreement was entered into under whichMeyer agreed to pay the Union the sum of $85,000,to establish a preferential hiring list for formerMMI employees, and to extend limited seniority tothose employees for possible rehireThe Union also pursued claims against Respond-entMMI, requesting negotiation of termination orvacation pay for former MMI Plum Street employees in early December 1979 After further commu-nications by the Union yielded little response fromMMI over its bargaining request, it filed 8(a)(5)and (1) unfair labor practice charges in Case 9-CA-14532, on which complaint issued On the dateof hearing, December 18, 1980, the parties enteredinto a non Board settlement under which Respond-entMMI agreed to "bargain with the Union overthe effects of divesting itself of all of its businessoperations previously conducted at Plum Street,Cincinnati,Ohio," as well as to bargain over thedecision and effects of its decision to transfer aero-sol production to its other plant and effects of itsdecision to terminate yogurt operations Under thesettlement, theUnion agreed to withdraw thepending chargesFollowing the settlement, negotiations over aero-sol and yogurt issues resumed, but at the Respond-292 NLRB No 11 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDents' insistence bargaining over the divestiture wasdeferred pending resolution of those issuesAt alatermeeting the Respondents questioned whethertheir obligations were affectedby theindemnification provisions of the contract of sale with Meyerand in correspondence insisted on Meyer representation at any discussions concerning the divestitureUltimately,at a February 17, 1981 meeting attended by representatives of MMI,Meyer,and theUnion,MMI Attorney Ted Osborne stated that hedid not"give a doodly damn about bargaining overeffects of this transferIt'sour business, andI'm not going to negotiate over this'There weresubsequent meetings and correspondence betweenMMI and the Union,but MMI continued to refuseto discuss effects of the sale On August 10, 1981,the Union filed its charge in Case9-CA-17270The judge concluded that the Respondent hadno obligation to bargain over effects of the PlumStreet sale other than that created by the December 18, 1990 non Board settlement agreement Thejudge found that all decisions curtailing unit workwere made by Meyer and not by the Respondentsand that the Respondents had in fact taken affirma-tive action to assure that collective bargaining protections survived the sale and transfer of stock Hefurther found that the pass through transactions bywhichMMI transferred assets from GlenwoodFarms Dairy, Inc, toCedarHillFarms Dairy,Inc, and transferred all Cedar Hill stock to Meyergave rise to no statutory bargaining obligation Hefound,however,that a breach of the non Boardsettlement agreement through which the Respondents assumed obligations to bargain over effects ofthe sale the Respondents committed an independent violation of Section 8(a)(5)We do not agree with the judge s finding that inthe circumstances of this case the mere breach of anon-Board settlement agreement constitutes an independent 8(a)(5) violationThe Board has withSupremeCourtapproval2 disregarded settlementagreements"where subsequent events have demonstrated that efforts at adjustment have failed to ac-complish their purpose, or where there has been asubsequent unfair labor practice"Although theWallaceprincipals arose in evaluating the effect ofa breach of formal settlement agreement, they havebeen applied equally in the context of informal settlements3 and non Board adjustments 42Wallace Corp Y NLRB323 U S 248 254 (1944)3 See e gNLRBYArrow Specialities437 F 2d 522 526 (8th Cir1971)NLRB v Southeastern Stages423 F 2d 878 880 (5th Cir 1979)Bangor Plastics392 F 2d 772 775-776 (6th Cir 1967)Lincoln BearingCo v NLRB311 F 2d 48 50 (6th Cir 1962)Gulf States Manufacturers598 F 2d 896 (5th Cir 1979)4Norris ConcreteMaterials282 NLRB 289 (1986)At the same time, the Board, in some circum-stances, has found violations based on recognitiongranted as part of a settlement agreement Thus,when an employer has recognized the union pursu-ant to the terms of a settlement the Board hasfound that the employer acted unlawfully when itthereafter refused to bargain 5 The Board has alsorequired an employer to continue recognition for areasonable period when recognition has been withdrawn and is then reinstated pursuant to the termsof a settlement agreement 6 In both situations theBoard s position correctly gave effect to a basicpurpose of the Act, i e , requiring that bargainingrelationshipsonce established,or reestablished,must be given an opportunity to workIntheinstantcasethe judge finds that[I]nterests created by the Act are served by theuniversally accepted proposition that settlementsoccupy a preferred status in the eye of the law"and that ` without finality,settlementsnot only increase the vulnerability of the administration process but lose attractiveness as an alternative to litigation " Thus he finds that the Respondents' repudiation of the settlement stands as a threat to settlement agreements and is tantamount to a fundamen-tal rejection of the principles of collective bargainmg within the reach of Section 8(a)(5) and (1)In our view, the judge has overstated the threatto the settlement and collective-bargaining processin the Respondents' failure to honor the settlementin the somewhat unique circumstances here By itsterms the settlement stated that the Respondentwould bargain about the effects on bargaining unitemployees of its divestiture of the Plum Street operationsThe Respondents admittedly failed to doso, urging that they had no obligation to bargainwith the Union about thismatterBecause thejudge found and because we find, infra the Respondents had no obligation to bargain over the ef-fects other than what might be incumbent on it byterms of the settlement, we do not perceive any5 InPooleFoundry & Machine Co95 NLRB 34 (1951) enfd 192 F 2d740 (4th Cir 1951) theBoard stated that after the Boardfinds that anemployer has failed in his statutory duty to bargainwith a union andorders theemployer tobargain such an order must be carried out for areasonable time thereafter without regardtowhetheror not there arefluctuations in the majority status of the union during thatperiod(95NLRB at 36) The Boardsrecognitionbar principlessupport this requirementof affordingthe parties a reasonable time to bargain and execute a contractwhether suchbargaining status is premised on a simpleoffer voluntarily to recognize the majorityrepresentative a Board ordercertificationor as in that case settlementof a charge SeeKellerPlasticsEastern Inc157 NLRB 583 We notethat inPoolethe Boardspecifically found thatthe certified union continued to be the majority representative of therespondents employees at the time of execution of the settlement agreement(95 NLRB at 36 fn 4 andaccompanying text) and thatits agreement was merely an acknowledgmentof a statutory duty to bargain rather than a contractual obligationderived onlyfrom the settlementitself6 Shangn LaHealth Care Center288 NLRB 334 (1988) MILK MARKETINGpurpose of the Act that requires the Board to insistthat a settlement agreement of this nature be hon-ored The Respondents have not rejected the principle of collectivebargainingNor have they inany general way rejected bargaining with the collective bargaining representative of the employeesAlthough they have refused bargaining, the Re-spondents have done so over a subject about whichthey either had no obligation or had satisfied theirobligationFurther because the rejection comes atwhat is, in view of the divestiture, the end of theRespondents' relationship with the Union concerning this unit of employees, and after they havetaken affirmative action to assure that the contract'scollective-bargainingprotections survivedthe sale, it cannot be said that enforcement of thissettlement would serve the purpose of assuring thatcollectivebargainingonce lawfully establishedshould be given a chance to work The viewsurged by the judge with respect to unhonored settlement agreementswould arguably apply to allysettlement agreements Yet, the normal practice ofthe Board had been to set aside settlements and litigate the unfair labor practices that were the subjectof the settlement In our view that practice hasserved the Agency, the parties, and the settlementprocess wellWe are unable to perceive any other fundamental purpose of the Act that would require that wefind a violation here based on the failure to honorthe settlement agreement Rather, we believe thatthe better course here is to disregard the settlementagreement and to resolve the matter based onwhether the Respondents have an obligation tobargain about the divestiture of the Plum Street operationHere, a subsequent unfair labor practice chargeagainstMMI based on alleged failure to bargainover effects of the same management decision waslitigated, and the charge was found by the judge tobe nonmeritoriousWe agree with the judge's finding that all decision to displace unit employeeswere made and carried out by Meyer, which metitsobligations under the indemnification provisionsof the agreement of sale to bargain over the layoffof unit employeesWe also agree with the judgethat the Respondents took no action independentlyprior to the sale having a detrimental impact onunit employees, including transfers of all outstanding stock,7 and that the Respondent had no bargaining obligation with respect to the effects of thedivestitureAccordingly, we find, on our review ofthe merits of the charge in Case 9-CA-17270, thatthe complaint should be dismissed49ORDERThe complaint is dismissedMEMBER CRACRAFT,dissentingUnlike my colleagues, I am not persuaded thatthiscase can be fairly distinguished fromPooleFoundry & Machine Co v NLRB,192 F 2d 740(4thCir 1951), cert denied 342 US 954 (1952),relied on by the judge 1 I would therefore adoptthe judge's finding that the Respondents violatedSection 8(a)(5) when they repudiated the bargaining obligation they voluntarily assumed in the settlement agreement However, I find it unnecessaryto rely on the judge's conclusion that the Respondents'presettlement conduct did not violate the Act,including his finding that the complaint is notbarred by Section 10(b) insofar as it alleges the Respondents' presettlement conduct to be unlawfulAs set forth in footnote 1, supra, underPoole,it isthe Respondents' refusal to comply with the settle-ment agreement that constitutes the unfair laborpracticeBecause I would find an 8(a)(5) violationon the authority ofPoole,Ineed not, and do not,pass on the legality of the Respondents' presettlement conductiHere the settlement provided inter alia as followsThe Employeragrees to bargain with the Union over the effects of divesting itself of allof its business operations previously conducted at Plum Street CincinnatiOhioOn its face the settlement agreement pertained to a mandatory subject of bargaining of great concern to the Union and the employeesitrepresentsFirstNationalMaintenance Corp v NLRB452 U S 666681-682(1981)As the judge recognized under thePooledoctrine thesettlement agreement itself forms the basis for the bargaining obligationand a respondent cannot successfully defend on the ground that the underlymg charge which gave rise to the settlement agreement was without meritPoolesupra192 F 2d at 743([w]hile not an admission of pastliabilitya settlement agreementdoesconstitute a basis for future liability )W B Johnston Grain Co v NLRB365 F 2d 582 587 (10th Cir1966) ( a party who enters into a valid compromise agreement for thesettlement of litigation may not thereafter escape its obligation to carryout the settlement agreement on the ground that the claim assertedagainst itwhich was settled by the agreement was groundless)quotedwith approval inMammoth of California v NLRB673 F 2d 1091 (9thCir 1982)Ted Mansours Market199 NLRB 218 222 (1972) ( secondthoughts as to the wisdom of the assumptions on which a settlement isbased are not a sufficient reason to ignore it )AlthoughPooleinvolved a Board settlement the doctrine has been extended to non Board settlements such as the one involved here E gStraus Communications vNLRB625 F 2d 458 (2d Cir 1980)NLRB vAll Brand Printing Corp594 F 2d 926 (2d Cir 1979)Shangri La HealthCare Center288 NLRB 334 (1988)Van Ben Industries285 NLRB 77(1987)VIP Limousine276 NLRB 871 (1985)Lynne D Schmidt EsqandEarlLedford Esqfor theGeneral CounselRonald L Coleman EsqandRichard T Prasse Esq,ofClevelandOhio andRichardH Fehlerof CincinnatiOhiofor the Respondents7 SeeHendricks Miller Typographic Co240 NLRB 1082 1083 in 4(1979) 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJOEL A HARMATZ, Administrative Law Judge Thisproceeding was heard by me in Cincinnati, Ohio on October 4 and 5, 1982, on an initial unfair labor practicecharge filed on August 10 1981 and a complaint whichissuedon September 21, 1981, alleging that Respondentsviolated Section8(a)(5) and(1) of the Act by refusing tobargainabout the effects of its decision to sell and divestitself of its Plum Street facility after having entered a settlement agreement in Cases 9-CA-14532 and 9-CA-15168 in which Respondents agreed to engage in suchbargaining In itsduly filed answer, Respondents deniedthat any unfair labor practices were committed and byamendment at the hearing alleged affirmatively that thecomplaintistimebarred by Section 10(b) of the ActFollowing close of thehearingbriefswere filed onbehalf of the General Counsel, the Charging Party, andthe RespondentsOn the entire record in this proceeding, including consideration of the posthearing briefs, and my opportunityto directly observe the witnesses and their demeanorwhile testifying, I make the followingFINDINGS OF FACTIJURISDICTIONMilkMarketing, Inc (MMI), operating through itsFrench Bauer Cedar Hill Division' of Glenwood FarmsDairy Inc an Ohio corporation, referred to collectivelyas Respondents was engaged at times prior to October27 1979 in the processing and distribution wholesalemilk and related dairy products from a plant located onPlum Street, Cincinnati Ohio In the course of these operations, during the 12 month period preceding November 15 1979 Respondents sold products valued in excessof $50,000 to customers located outside the State ofOhioOn the entire record in this proceeding it is concludedthat, as the complaint alleges Respondents are and havebeen at all times material an employer engaged in commerce within the meaning of Section 2(2), (6) and (7) ofthe ActIITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondents admitted atthe hearing,and I find that Milk and Ice Cream Driversand Dairy Employeesof GreaterCincinnatiand VicmityLocal 98 AFL-CIO (the Union)is,and has been atall times material a labor organization within the meanmg of Section2(5) of the Act 2'Prior to October 27 1979 MMI owned all issued and outstandingcommon capital stock of Cedar Hill Farms Dairy Inc2As the Charging Party observes Respondents for inexplicable reasons denied initially knowledge of whether the Union was a labor organizationAs shall be seen this proceeding is derived from a prior collective bargaining relationship involvingRespondents and the ChargingParty Pursuant to its agreement with the Union Respondents in effecting the contract of sale under scrutiny here to H Meyer Dairy CompanyinOctober 1979 incorporated convenants binding the latter to bargaincollectively and to adopt the existing contract with the Union for the balIIITHE ALLEGED UNFAIR LABOR PRACTICEA Preliminary StatementThe primaryissueiswhether in the circumstances itcan be concluded that Respondents violated Section8(a)(5) and (1) by failing, in breach of a non Board settlement agreement, to bargain in good faith concerning theeffects of a sale of its production facility located on PlumStreet in Cincinnati, OhioThe facts show that prior to October 26 1979, Respondents Plum Street work force was represented bytheUnion as part of a multiemployer bargaining unit,and covered by a collective bargaining agreement notscheduled to expireuntilSeptember 21 1980 3 Article 16of the agreement, in material part, provided as followsThis Agreement shall be binding upon the partieshereto their successors administrators, executors,and assigns In the event an entire business or anypart thereof is sold or taken over by sale, transfer,assignment, and contract of sale or assignmentshallstipulate such operation shall continue to be subject tothe termsand conditions of thisAgreement for the lifethereof[Emphasis added ]During the summer of 1979, in the face of continuinglosses,Respondents decided that the Plum Street facilitywould have to be closed or sold In September 1979, HMeyer Dairy Company (Meyer) expressed an interest inacquisition of the plant Later, an oral understanding tothat effect became manifest which was memorialized ina fully executed agreement dated October 12 1979'Consistentwith the requirements of article 16 of Respondentscollective bargainingagreementwith theUnion the contract of sale executed on October 12,1979, with Meyer, bound the latter to the followingante of its term See R Exh 13 Following the sale unfair labor practicecharges alleging a refusal to bargain were filed by the Charging Partyagainst Respondents on April 4 1980 Those charges were withdrawnpursuant to a non Board settlement dated December 18 1980 in whichRespondents agreed to bargain with Charging Party as to the effects ofdivesting itself of all of its business operations previously conducted atPlum StreetSee J Exh 3 New charges based on related subjectmatterwere filed by the same Charging Party in connection with a likerefusal to bargain on August 10 1981 and a complaint issued thereon onSeptember 21 1981 The routine allegation in that complaint that theCharging Party was a labor organization was denied in Respondentsanswer dated September 30 1981 on grounds that Respondents has noknowledge as to the truth or falsity of the allegations contained in paragraph 3Although the background outlined above creates considerable doubt one can only assume that this pleading was framed on behalfof Respondents in a spirit of candor and represented and honestly heldresponse to the allegation in question3MMI operating through Glenwood Dairy Inc was a member ofGreater Cincinnati Milk and Ice Cream Dealers Association As such Ifind that it was bound to the above described collective bargaining agreement See J Exh 2" See R Exh 3 To perfect the sale MMI transferred certain assetsincluding the Plum Street plant from Glenwood Farms Dairy Inc toCedar Hills Farm Dairy and by virtue of the sales arrangement Meyerpurchased all capital stock of Cedar Hills Farm Diary Inc from MMIThe pass through arrangement is noted for purposes of background butotherwise is of little substantive import in connection with resolution ofthe issues presentedhereCfHendricks Miller Typographic Co240NLRB 1082 (1979) MILK MARKETING(f)All obligations to be performed by either ofthe sellers after the closing date under the Articlesof Agreement between the Milk and Ice CreamDrivers and Dairy Employees Unionand theGreater Cincinnati Milk and Ice Cream Dealers Association (September 18 1977-September 21 1980)dated September 19, 1977 The parties stipulate thatthe operations subject to such Articles of Agreement shall be subject to its terms and conditions forthe life thereof(h)All obligations of MMI under the Milk andIce Cream Industry Dairy Employees Union Pension Plan sRespondentsphysicallyrelinquishedpossession toMeyer of the Plum Street operation, as contemplated bythe contract of sale, on October 27, 1979 The instantcontroversy is confined to the Respondents obligation tobargain concerning job eliminations or other curtailmentof unit work in connection with the sale of that facilityIn this regard,it isnoted that as of October 26 1979there were approximately 200 unit employees on payrollstatus at that facility Furthermore, prior to the sale, Respondents eliminated a segment of the operations conducted at the plant byterminatingyogurt production andtransferring its aerosol operation to another plant inDayton Ohio, thereby causing a reduction in unit workThereisno allegationin this proceeding that Respondents violated the Act in connection with the latterAt the same time however beyond its action in connectionwith yogurt and aerosol, there is no evidencethatRespondents, after consummation of the sale toMeyer, were directly involved in any immediate decisionto eliminate jobs at Plum Street All such decisions weremade by Meyer and there is no evidence that,on an advanced basis Respondents were consulted informed, orotherwisemade privy to Meyer s intentions in thatregardThus prior to the closing date of the sale Meyerelected to lay off 30-35 unit employees This group wasnotified byMeyer in writing on or about October 171979, that they would be laid off' t the close of theworkweek ending October 27 1979 6 Later on October26, 1979, some 31 unit employees were notified byMeyer that they would be laid off on November 3 1979Beyond that the record is ambiguous regarding terminationsof former employees of Respondents It doesappear that at the end of November 1979 Meyer suspended processing operations at Plum Street Howeveran indeterminate number of former employees of Respondents were transferred by Meyer to its other operationsIn consequence of the sale the Union first filed unfairlabor practice charges against Respondents on April 4,1980 in Case 9-CA-14532 Prior to that it had been engaged in consultation with both Meyer and Respondentsconcerning the sale From all appearances, actual negotiations were waged separatelyThus representatives of the Union first met withMeyer on October 17 1979 The meeting was called by5 SeeR Exh 13 pp 5-6'See e g R Exh 551the latter s chief executiveDavid Meyer who sought toelicit union approval of his desire to lay off employees inderogation of seniorityThere were several followupmeetings along this line with Bernard Fox, an attorneyacting throughout as the Union s principal spokesman Inthe course of the meeting the Union persisted in its opposition to the concession sought by Meyer and countered with its own demand that Meyer dovetail seniority of Plum Street employees with that of Meyer s establishedwork force' In addition, the Union chargedMeyer with laying off through a process of picking andchoosingrather than by adherence to the contractualseniorityguaranteesHowever there is no evidence thatthiswas the case 6 In any event in the course of themeetingswithMeyer, Fox informed Meyer,Well, ifyou re going to cut these people off, you ve got to paysomethingMeyer indicated that he would think aboutvacation payUltimately by agreement dated June 41980 the outstanding issues between Meyer and theUnion were resolved 9 The agreement with the Unionincluded the following asits initialtwo paragraphsIThere have been a series of disputes betweenCedar Hill,Meyer and the Union concerning atransaction wherein Meyer purchased the commonstock of Cedar Hill, which sale was consummatedon October 27, 1979 and certain action taken byCedar Hill and Meyer pursuant to said purchaseIIThe parties hereto are desirous of settling saiddisputes and by thisagreement,do hereby settlesaid disputesBy the terms thereof, Meyer agreed to pay the sum of$85,000 to the Union, to establish a preferential hiring listfor former MMI employees and to preserve on a limitedbasis seniority of those employees in the event of rehireIn contrast with Meyer the efforts to obtain relieffrom the Respondents proved a total failure Althoughthe sale was initially publicized in local newspapers onOctober 5 and 6 1979 the Union claims that it did notacquire knowledge of the sale until October 17 1979Apparently the first formal communication between theUnion and any representative of MMI, concerning offects bargainingcame in late November or early December 1979 when Attorney Fox telephoned Ted Osborne, the attorney representing MMI In that conversaAlthough Fox at the instant hearing opined that Meyer failed to acknowledge its obligation to recognize Local 98 as the exclusive representative of the covered employeesFox subsequently clarified his position in that respect so as to disclose that while recognition was conferredMeyer did not fully meet his obligations under the contract byfailing to allow employees to follow the production on the basis of semority6I am not convinced that Meyer actually took such a course Although I do believe that he refused to allow former MMI employees toexercise length of service with MMI as against those historically employed by Meyer it is considered unlikely that the Union would havesettled as it did had Meyer effected the layoffs of former MMI employees out of seniority order See ALJ Exh I Liability under the contractfor any such transgression would be easily established and the relief available would have been more exhaustive than that provided under the Actor under the terms of the settlement ultimately executed between theUnion and MeyerB See ALJ Exh 1 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLion according to Fox he averred to the long service ofemployees at the Plum Street facility and demanded thatMMI sit down and discuss the possibility of compensating them throughterminationor vacation payWhen Osborne indicated that it was now Meyer s operation Foxargued that inasmuch as MMI had lost money at PlumStreet,Meyer would not continue that operation inwhich case, the former employees of MMI would beoutOsborne agreed to meet with Fox but indicatedthat he did not wish to talk to any other union peopleOn December 20 1979, Osborne and Fox met face tofaceFox reiterated the Union s position, and attemptedto justify severance pay on the basis of past practice byreference to other closedowns where employers responded in such fashion Fox also averred that the claim fortermination pay was supported by certain court decisionsaswell as awards of arbitratorsThe meetingendedwith Osborne directing Fox to put the Union sposition in writing Pursuant to this request on January14, 1980 Fox wrote Osbornein anattempt to justify theentitlement of former MMI employees to severance payNo response was immediately forthcoming and whenFox telephoned Osborne in early February 1980 thelatter explained that he had not responded to the Union sletter because he had been ill and confined to a hospitalOsborne advised that he was to return to work shortlyand would contact Fox when he returnedWhen Osborne again did not respond, on April 4, 1980 the Unionfiled an unfair labor practice charge Later a complaintissued on that charge, and a hearing was set for Julybut at urging of Respondents, was postponed to December 18 1980 10 On this later datelitigationwas avertedbecause the parties entered a non Board settlementwhich in material part included the followingThe Union will withdraw its charges now pending before the National Labor Relations Board,Region9being numbered on the dockets of theBoard, Cases Nos 9-CA-14532 and 9-CA-15168The Employer agrees to bargain with the Unionover the effects of divesting itself of all of its bustnessoperationspreviouslyconducted at PlumStreetCincinnatiOhioThereafter the parties met on January 7 1981 At thattimeOsborne insisted that discussions first dispose ofthe aerosol and yogurtissuesmatters that were also covered by the settlement agreement The Union submittedand the parties again met on January 19 1981 with aerosol and yogurt being the sole issues considered Later onFebruary 9, 16 and 17 the parties again met At themeeting of February 9 Osborne raised a question ofwhether the mdemmification provisions in both its contract of sale with Meyer and in the Unions settlementwithMeyer influenced Respondents obligation to bargain regardingthe effects of the sale By letter datedFebruary 12, 1981, the Union through Fox, expressed itsposition regarding the matter of mdemmification (SeeG C Exh 3) At the meeting of February 16 Osborne10SeeGC Exh 2expressed his disagreement with the Union s analysis andindicated that Meyer had an obligation to indentify MMIand that he would not discuss the matter unless a representative of Meyer were present Because of this disagreement, Fox contacted Meyer s attorney, John Brooking, and a meeting was set up for February 17 at the latter s officeAt the meeting when Fox charged that MMIhad a statutory duty to bargain about the effects of thetransfer and thatMeyer has nothing to do with thatdutyOsborne respondedIdon t give a doodly damn about bargainingover the effects of this transfer It s our own internalmatterWe transferred the assets to one of outsubsidiary corporationsThis is none of the Union sbusiness It s our business and I in not going to negotiate over thisWhen Fox observed that Osborne had executed a settlement agreement on behalf of the Respondents and thatthey were reneging with respect to the obligation adopted therein Osborne just refused to talk about it t tThe partiesmet againinMay 10, 1981 At this JunetureOsborne again requested that the Union put its posttion in writing Fox did so by letter dated May 14 1981In that letterFox charged that Respondents, thoughwilling to discuss aerosol and yogurt had taken the postLion that the Plum Street sale was strictly a privatematter internal to the organization and that [Osborne]had noauthority to bargain with the Union in thematter12Osborne responded by letter dated May19 1981 which recited as followsIhave your letter of May 14 1981, relative to thematter above listed" The above is based on the credited testimony of Fox which was inessentialrespects confirmed by testimony of John Brooking the attorneyrepresenting Meyer In this latter respect it is noted that shortly after themeeting of February 17 Fox dictated a summary of what had transpiredat the meeting and forwarded it to Brooking Brooking acknowledgedthe accuracy of Fox s summary by returning a note stating you eitherhave a hell of a memory or a great tape recorder (See G C Exh 6 )Brooking testified that at the close of the meeting he met privately withOsborne His account of what transpired was taken by me as a somewhatfaint attempt to mitigate the obvious import of Osborne s previous conductwhich on its face was unimpeachable Thus although Brookingclaimed that he did not remember exactly what Osborne said on the occasion in question he indicated that Osborne in reference to bargainingused words to the effect that he d get on ithe just didn t want theUnion pushing him around but he would do somethingHoweverBrooking when pressed later agreed that Osborne probably said nothingspecific revealing a willingness to bargain concerning the dislocated workforce at Plum Street As for Osborne himself he admittedlymaintainedthe position throughout that MMI had no obligation to bargain with regarding job dislocation at the Plum Street facility since all terminationswere decided upon and implemented by Meyer I am convinced that hemaintained and acted upon this position in his dealings with the UnionSee e g R Exh 3 In contrast with the testimony of Fox his denial thathe refused to bargain regarding the effects of the sale is not substantiatedby a single objective fact indeed although Osborne claims to have requested a list of names of employees adversely affected by the sale of thestockbeyond that there is nothing to counter the evidence that Respondents did anything other than put the Union off and then declarethat it would not honor the obligation defined in the settlement agreement12 See G C Exh 4 MILK MARKETING53You have indeed, written three or four timesabout this matter and each time you make the issuemore obscure and the proposedsettlementor liability gets largerIcannot agree that we employed 15 6 personsper week in yogurt or 4 05 in aerosol and certainlyIseeno liability for 81 weeks and if I did, 81weeks at $300 00 is not $526 000 00If information given me is correct and I do believe it is as reliable as yours, there were seven oreight persons, call it eight in totalNow how manyweeks are we talking about? Thirty days? Is thatnot $103,200 009 A far cry from $526 000 00 statedin your most recent letterOne of the problems is that every time I see orhear from you your numbers become more andmore excessive Further while we did terminateyogurtwe did not terminate aerosol and we didnot terminate the Plum Street operationWe wereobligated to move one and we had no knowledge ofan early shut down of the other it was a plain ordinary sale of capital stockWe can get together and we might resolve thematter, but not at $526,000 00 1 will try to come upwithan amountWhen examined against the Fox letter of May 10, Osborne s response does not deny but tends to confirm thecharge made by the Union as to MMI s posture with respect to bargaining over the sale 13The parties next met on July 9 At that time, theywere still trying to reach an accomodation with respectto yogurt and aerosol However according to the credited testimony of Fox Osborne still refused to talk aboutthe effects of the sale There were no further exchangesprior to August 10 1981, when the instant unfair laborpractice charge was filedB Concluding AnalysisCentral to the inquiry about whether Respondents engaged in an unlawful refusal to bargain is the settlementagreement of December 18 1980 Had Respondents notjoined that disposition it is apparent from the record developed that no duty to bargain would have inured withrespect to the Plum Street sale For firmly embedded inprecedent is the requirement that such an obligation berecognized only with respect to management decisionshaving a detrimental impact on unit employees Seee gAmerican Oil Co151NLRB 421-422 (1965)EastGate IGA Food Liner236NLRB 1305 1314 (1978),Winn Dixie Stores224 NLRB 1418, 1432-1433 (1976)Thusthe circumstances surrounding the sale and transfer of stock included a number of factors that interact todemonstrate that Respondents not only failed to take theimmediate action curtailing work in the unit, but took offirmative steps to assure that the protection through theprocess of collective bargaining would be available toemployees affected after acquisition of the Plum Streeti s See R Exh 3 It is noted that the reference to the claim for$526 000 on behalf of the affected employees related solely to terminationof yogurt and transfer of aerosolplant by the new purchaser Firstly,it isnoted that theterms of sale implemented provisions of the existing collective bargaining agreement which not only conferred aduty to recognize on the purchaser but expressly boundthe latter to the unexpired collective bargaining agreement 14 Although some question was raised regarding itsquality recognition was conferred by Meyer and indeeditwas Meyer, as distinguished from Respondents, whomadeall the decisionscurtailing unit work of the employeesThe Union appears to have pursued Meyer vigorously in connection with the adversities imposed on unit employees by his decision, and successfully negotiated anagreement that cushioned the impact of Meyer s decisionto curtail and then terminate production at the PlumStreet facility 15 The totality of these circumstances, particularly the fact that resulting layoffs were not affectedby Respondents plainly indicate that absent the settlement agreement Respondents could not have been heldto a duty to bargain with respect to the effects of thetransfer and sale of assets 16However, as the General Counsel observes here, Respondents participation in the settlement agreement ofDecember 18 1980, presents the question in an entirelydifferent postureThat agreement was apparently of thecourthouse steps variety entered as it was on the veryday that a Board hearing was scheduled At the time,governmental resources were committed and all partieswere prepared to litigate the question of whether or nota Board remedy should intercede to assure that a management decision be affected under conditions conform14 The aforementioned terms of the collectivebargaining agreementmight notindependentlyexcuse theduty to bargain in view of the strictwaiver testtraditionally applied bythe Board See e gBorgWarnerCorp245 NLRB 513 (1979) affd 663 F 2d 666 (6th Cir 1981)RockwellInternationalCorp260 NLRB 1364 (1982) Nonetheless they amplydemonstrate that during underlying negotiationsthe parties were alert tothe possibilityof sale and that the bargainingprocess was invoked by theUnion successfullyto regulatethat possibilitySee e gAllianceMfgCorp203 NLRB 437 439 (1973) At the very least howeverRespondents compliance further mitigatedadverse impact by preserving the bargaining relationship and protectingestablishedemployment terms in thatMeyer becamebound on both counts15While I do not regardthis observation as determinative on the factsof this case if a duty tobargain were recognizedthe Union would havean artificial advantageover what would have been the casehad Respondents simplyclosed theplantwithoutselling itForsucha duty wouldcountenancethe Union s opportunityto seek satisfactionfroma secondemployer not involved inthe decisionsto affect layoffs16 Also complicatingtheGeneral Counsel s positionin this respect isBoard policyrelative to transfers of all outstandingstockAccording tothe Board such a sales transactionfails to producea substitution of oneemployer for the otherfor the stocktransferinvolvesno break orhiatus betweentwo legal entities but is rather the continuing existenceof a legal entity albeit under new ownershipHendricks Miller Typographic Co240 NLRB1082 1083 fn4NLRB v Burns Security Services406 U S 272 291 (1972) This viewrests on an assumptionthat obligationsregarding aunion in such circumstances constitute a lien on thecorporationIt is a conceptthat bylogical extension suggeststhat thevendors rehnguish any and allresponsibility for collective bargaining bya bona fide sale of all outstanding capital stockof a corporation that isitself boundby such obligationsIn other words the Board will declineto look beyond the corporateveil in treating statutory obligations asfixedupon the continuingcorporate entityThus under sucha formulation the obligation to bargainin good faithremains whereitalways hadbeen and it is not imposed on the principalswhose decisionit is to selland to acquirethe stockConsistenttherewiththe obligation on and afterOctober 27 1979 wouldhave restedwith Cedar Hill FarmsDiary Incrather thanwithMMI its subsidiaries or any operating of its divisions 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmg to statutory principles of good faith collective bargainingOn that date however, Respondents agreedwith the Union to remedy the allegation concerning thesale by doing precisely what it would have been orderedto do had the complaint been substantiated As expressedon the face thereof, the Union withdrew its outstandingunfair labor practice charges as quid pro quo for the Respondents assumption of a bargaining obligation whichwas defined clearly and unmistakably in the settlementagreement 17In the circumstances, I find merit in the General Consel s contention that the mere breach of the settlementagreement constitutes an independent violation of Section 8(a)(5) of the Act 18The conduct of Respondents representatives followingitswillful participation in the adjustment of the coinplaintwould hardly prove flattering to men of goodfaithThe breach was as clear as the definition in the set-tlement agreement of the obligation incurred After beingput off for several weeks, the first expression as to Respondents posture was generated on February 17, 1981,when Osborne contributed his opinion of MMI's obligation under the settlement agreement by statingIdon'tgive a doodly damn about bargaining over the effects ofthis transfer ' Thereafter, Respondents position regarding that obligation was no less defiant and its entirecourse of conduct fails to suggest any extenuating circumstancesAll that is shown is an outright renege Inthemeantime statutory interest have been prejudicedwhile irreparably abusedApart from the delays, thiscontemptuous breach has required the parties to again`climb the ladderby a second dedication of governmental and private resources in order to assure that anybreach of statutory obligations not go unremediedAs shall beseen,the latitude granted the Board to enforce the duty to bargain in good faith includes power toprevent an employer from acting with impunity in disregarding willfully assumed bargaining obligations in settlement agreements This is so whether approval of the17 Respondents notwithstanding deliberate repudiation of this aspect ofthe settlement challenge theinstantcomplaint as time barred under Sec10(b) of the Act In support it is argued that the complaint is not founded on an unfair labor practice charge filed within 6 months of the initialrefusal to bargain with which Respondents had been charged Firstly itisnoted that as contended by the General Counsel and consistent withthe complaint the unlawful conduct involved here derives from Respondents repudiation of the settlement agreement commencing in February 1981 That conduct was first specifically manifested by AttorneyOsborne s conduct on February 17 1980 an event within the 10(b)periodBut even if the instant complaint were based on events datingback to 1979 there is no dispute as to the timeliness of the charge filedon April 4 1980 in that connection That charge was withdrawn in exchange for and solely in anticipation that Respondents would honor theobligation unambiguously defined in the December 18 1980 settlementagreementRespondents did not do so but now seek to penalize theUnion on a technicality created by Respondents own impropriety Seee g Don Burgess Construction Corp227 NLRB 765 766 (1977) My rejection of such a defense in these circumstances necessitates no furthercomment1s Disposition on this basis serves independently to neutralize as immatenal Respondents various defenses based on events occurring prior toDecember 18 1980 including that based on a 10(b) waiver and the factthat the sale and transfer of corporate stock alone had no detrimentalimpactupon employees represented by the Charging PartyBoard is conferred actively or passively 19 In any event,beyond the Board, judicial doctrine has evolved to protect the adjudicatory process against duplicatous behavfor on the part of litigants Thus in the interest of bargaining litigation to an end, the doctrines of collateral estopple and res judicata preclude parties from both shiftmg position and sandbagging under conditions calculated to afford the proverbial second bite out of theapple,to the detriment of others 20 Here, there was nota single factually based defense that did not exist prior toRespondents entry into the settlement agreementTheentire controversy could have been litigated once and forall at that timeInconsidering breaches of settlement agreements,there is evidence that the Board has gone farther thanwould be warranted under an ordinary estopple Beforeconsidering those cases, however, it is also relevant thatthe Board has found violations of Section 8(a)(5) whereemployers have breached agreements entered without itsapproval where an employer's breach amounted to asubstantialrenunciationof basic collective bargainingprinciples21 If Respondents' repudiation of theinstant settlement could not fairly be characterized asmeeting the substantial renunciation' testmore directauthority nonetheless supports a finding of independentillegality on these presentThus, as a matter of established Board policy an employer who enters a settlement agreement agreeingto recognizea labor organization, yields all preexisting defenses and engages in an independant violation of Section 8(a)(5) by subsequentlywithdrawing recognition, prior to expiration of a reasonable period of time See, e gPoole Foundry & MachineCo 95 NLRB 34 (1951), enfd 192 F 2d 740 (4th Cir1951)Thus, inPoole Foundry & Machine Cosupra, the employer entered a settlement agreement in which it assumed the obligation to recognize and bargain with aunion Thereafter some 3 months following execution ofthe agreement, 64 of the employers 66 employees petitioned in quest of decertification Based thereon the employer withdrew recognition from the union The Boardfound that the employer violated Section 8(a)(5) and (1)based on the repudiation of the bargaining relationshipestablished solely by the settlement agreementTheFourthCircuitCourt of Appeals in enforcing theBoard's order, adopted the view that mere violation of19 To say that a non Board settlement is entered without the approbaLion of the Board is to ignore the fact that in the final analysis a Boardagent must decide whether public rights protected by the Act will beserved by dismissal of a complaint and/or a withdrawal of charges onsuch an agreement See e gNLRB Casehandling ManualPart I sec10142 CfNLRB Y Vantran Electrical Corp580 F 2d 921 924 (7th Cir1978)NLRB Y All Brand Printing Corp594 F 2d 926 (2d Cir 1979)20 The Board has applied the doctrine estopple to preclude employersfrom relitigating as defenses in a related 8(a)(5) proceeding factual mattern that were conceded by stipulation in an underlying representationcaseSee e gCaptionDrillingCo167 NLRB 144 145 fn 4 (1967)enfd 408 F 2d 676 (4th Cir 1969)Bogner of America236 NLRB 822 fn9 (1978)21 SeeOak CliffGolmanBaking Co207 NLRB 1063 (1973) SunHarbor Manor228 NLRB 945 946 (1977)B N Beard Co231 NLRB191-192 (1977) (dissenting opinion of Members Penello and Walther) MILK MARKETING55the settlement agreement gave rise to an independentunfair labor practice stating as followsExperience has demonstrated the importance ofthe settlement agreement in the effective administration of the Act There is manifest force in theBoard s assertion that the contention of Poolewould seriously undermine the effectiveness of settlement agreements as a satisfactory means of closing cases involving charges of unfair labor practicesprohibited by the Act There would indeed be fewof these agreements if Poole, after a solemn promisetobargainwith the Union, could immediatelyescape this obligation by questioning whether theUnion actually represents a majority of the employees in the bargaining unitWhile not an admission of past liability, the settlement agreement does constitute a basis for futureliability and the parties recognize a status therebyfixedThus for example, a settlement agreementproviding for reinstatement of employees fixes theireligibility to vote in a Board election and a settlement providing for the establishment of a dominated union necessarily effects such right to appear ona ballotAn entire structure of course, of futurelabor relationships may well be bottomed upon thebuilding effect of a status fixed by the terms of asettlement agreement If a settlement agreement isto have real force, it would seem that a reasonabletime must be afforded in which a status fixed by theagreement is to operateOtherwisesettlementagreements might indeed have little practical effectas an amicable and judicious means to expeditiousdisposal of disputes arising under the terms of theAct Thus it follows that Poole, after having solemnly agreed to bargain with the Union, should notbe permitted within three and one half months afterthe agreement, to refuse to bargain, even if, as herethe Union clearly did not represent a majority ofthe employees 22Consistent therewith the Tenth Circuit inW B JohnstonGrainCo v NLRB365 F 2d 582(10th Cir 1966)at 587It is true that the settlement agreement was notan admission that the Company had been guilty ofan unfair labor practice by refusing to bargain but apartywho enters into a valid compromise agreement for the settlement of litigation may not thereafter escape its obligation to carry out the settlement agreement, on the ground that the claim asserted against itwhich was settled by the agreement was groundlessThe damage wrought to the statutory formula protecting the process of collective bargaining dictates a likeresult in this caseHere, the breach did not derive fromcolorable interpretation of ambiguous terms but was totally laking in any perceptible justificationwas of an aggravated nature, and possessed all the characteristics ofcontumacy23 Inconsequence, on October 4, 1982, theGeneral Counsel and Charging Party were impelled tomeet at a second Board hearing to enforce the preciseobligation that Respondents agreed to fulfill almost 2years earlier Section 8(a)(5) is broad enough to preventsuch abuse Interest created by the Act are served by theuniversally accepted proposition that settlements occupya preferred status in the eye of law And no questionexists as to the important role they play in the Board seffort to further Congressional intent with respect to collective bargaining In this area fundamental statutoryconsiderationsmore often than not, will be furthered byprivate adjustmentsThus voluntary accommodation ofbargaining issues will often eliminate any threat of Industrial strife,while proving far more conducive to stabilityand harmony than the exacerbating effects of prolongedlitigation and a Board imposed remedy Yet without finality, settlements not only increase the vulnerability ofthe administrative process but loss attractiveness as an alternative to litigation In this light it is concluded thatRespondents brazen repudiation of the settlement standsas just such a threat As such it was tantamount to a fundamental rejection of the principles of collective bargaining within the reach of Section 8(a)(5) and (1) to no lessextent than the breach considered inPooleFoundry,supra and its progeny Accordingly, it is concluded thatsince February 17 1981, and at all times material Respondents have failed and refused to bargain in goodfaith concerning the effects of its sale of the Plum Streetfacility upon represented employeesCONCLUSIONS OF LAW1The Respondents are employers engaged in commerce within the meaning of Section2(2) (6) and (7) ofthe Act2TheUnion is alabororganization within the meaning of Section2(5) of the Act3Thefollowing employees of Respondents constitutea unit appropriate for the purposeof collectivebargaining within the meaning of Section9(b) of the ActAll employees listed in the agreement between theUnion and the Greater Cincinnati Milk and IceCream Dealers Association dated September 18,1977 covering employees employed by Milk Marketing Inc, operating through Glenwood FarmsDairy Inc4 On December 18, 1980, Respondents and the Unionentered into a non Board settlement in Cases 9-CA-14532 and 9-CA-15168 in which Respondents agreed,inter alia to bargain with the Union over the effects ofdivesting itself of all of its business operations previouslyconducted at Plum Street Cincinnati Ohio5Respondents violated Section 8(a)(5) and (1) of theAct by at all times since February 17, 1981 refusing tobargain with the Union over the effects of the employees22 192 F 2d at 743-744 See alsoTed Mansours Market199NLRB218 221-222 (1972)23 CfFederal Compress &WarehouseCo166 NLRB 664 (1967) 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin the above unit of divesting themselves of all their bussness operations previously conducted at Plum Street,CincinnatiOhio6The unfair labor practices of Respondents, describedabove, have an effect upon commerce within the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondents have engaged in certarn unfairlabor practices I shall be recommend thatthey be ordered to cease and desist and to take certainaffirmative action designed to effectuate the policies ofthe ActHaving found that Respondents violated Section8(a)(5) and(1) of the Act by refusing to bargain aboutthe effects on employees of the sale of a segment of theirbusinessoperations, provisions shall be recommended inconsonancewith the conventional remedial formulaadopted by the Board regarding such violations Thus inaddition to the traditionalbargainingorder I shall recommend that employees be made whole at the rate of theirnormal wageswhen last employed from 5 days after thedate of this Order until the occurrence of the earliest ofthe following conditions (1) The date Respondents bargain to agreementwith the Union on those subjects pertainingto the effects of the sale (2) a bona fideimpassein bargaining(3) the failure of the Union to request bargaining within5 days after issuance of this Order or tocommence negotiations within 5 days of Respondentsnotice of its desire to bargain with the Union, or (4) thesubsequent failure of the Union to bargain in good faithHowever in no event shall the sum paid to any of theseemployees exceed the amount he or she would haveearned as wages from on or about October 27, 1979 tothe time then secured equivalent employment elsewhereor the date on which Respondents offered to bargain,whichever occurs sooner provided, further that in noevent shall the sum due be less than these employeeswould have earned for a 2 week period at the rate oftheir normal wages when last in Respondents employSee, e g,Star Grocery Co237 NLRB 70 (1978)TransmarineNavigationCorp,170NLRB 389 (1968)Merryweather OpticalCo, 240 NLRB 1213 1216-1217(1979) Interest on such sums shall be paid as prescribedinFlorida Steel Corp,231 NLRB 651 (1977) The claimby the Charging Party and the General Counsel thatmore comprehensive monetary relief is warranted datingback to execution of the settlement agreement is rejectedasexcessive and inappropriate In addition becauseclear cut controlling legal precedent is unavailable tosupport the theory of the violation found here, alsodeemed lacking in merit is the assertion by ChargingParty that the conduct of Respondents warrant an orderreimbursing the Board and Charging Party for litigationexpensesA provision shall be included however requiring Respondents to mail copies of the notice to all thoseemployed in the bargaining unit at Plum Street on October 26, 1979[Recommended Order omitted from publication ]